|Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 29, 2018

The Court of Appeals hereby passes the following order:

A19A0062. RICHARD BUTLER v. EDITH BUTLER.

      In 2003, Richard and Edith Butler divorced. The divorce decree provided that
Edith Butler was to receive 50 per cent of her husband’s pension. In 2004, a
stipulated qualified domestic relations order was entered dividing the pension.
Richard Butler retired in 2015. Edith Butler sought entry of an amended qualified
domestic relations order on the basis that she was receiving 50 per cent of one of two
pensions. In 2016, the trial court entered an amended qualified domestic relations
order. Richard Butler filed a motion to set aside the order under OCGA § 9-11-60 (d).
The trial court denied the motion, and Richard Butler filed this appeal. We, however,
lack jurisdiction.
      An appeal from an order denying a motion to set aside a judgment under
OCGA § 9-11-60 (d) must be made by application for discretionary review. See
OCGA § 5-6-35 (a) (8); Jim Ellis Atlanta, Inc. v. Adamson, 283 Ga. App. 116 (640
SE2d 688) (2006). Appeals in domestic relations cases must also be taken by
application for discretionary appeal as required under OCGA § 5-6-35 (a) (2).
Richard Butler’s failure to file a discretionary application thus deprives this Court of
jurisdiction over this appeal, which is hereby DISMISSED. See id.; Levison v.
Levison, 247 Ga. 667, 667 (278 SE2d 409) (1981).

                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     08/29/2018
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.